Cook, J.,
dissenting.
{¶ 73} For the reasons I have expressed throughout this court’s consideration of this cause, the court should dismiss this case. See DeRolph v. State (2001), 93 Ohio St.3d 309, 380-383, 754 N.E.2d 1184 (Cook, J., dissenting).
Bricker & Eckler, L.L.P., Nicholas A. Pittner, John F. Birath Jr., Sue W. Yount, Quintín F. Lindsmith and Susan B. Greenberger, for appellees.
Betty D. Montgomery, Attorney General, Mary Lynn Readey, Roger F. Carroll and James G. Tassie, Assistant Attorneys General, for appellants.